UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7974


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

YUDELL AMON BRANCH,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Robert G. Doumar, Senior
District Judge. (4:03-cr-00134-RGD-JEB-1)


Submitted:    April 23, 2009                 Decided:   April 30, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yudell Amon Branch, Appellant Pro Se. Eric Matthew Hurt,
Assistant United States Attorney, Newport News, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Yudell Amon Branch appeals from the district court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006).            We have reviewed the record and

find     no     abuse    of    discretion     and    no   reversible      error.

Accordingly, we affirm the district court’s order denying the

motion.       See United States v. Lindsey, 556 F.3d 238, 244-46 (4th

Cir. 2009); United States v. Hood, 556 F.3d 226, 232-33 (4th

Cir. 2009).       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court   and   argument     would   not   aid   the   decisional

process.

                                                                        AFFIRMED




                                       2